Citation Nr: 1309581	
Decision Date: 03/21/13    Archive Date: 04/01/13

DOCKET NO.  06-36 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1. Entitlement to an initial rating in excess of 50 percent prior to December 15, 2008 for an acquired psychiatric disorder, diagnosed as posttraumatic stress disorder (PTSD) and depression.

2. Entitlement to a total rating based on individual unemployability (TDIU) prior to December 15, 2008.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to September 1971

This matter is on appeal from a June 2005, rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  Jurisdiction over the appeal is currently with the RO in Huntington, West Virginia.   

The Veteran testified before the undersigned Veterans Law Judge in April 2007.  A transcript of the hearing is of record.

In September 2009, the Veteran submitted a claim for TDIU, asserting that he is unemployable due to his service-connected disabilities.  However, when a veteran submits a claim seeking an increased rating for a service-connected medical disability, it is construed as a claim for the highest rating possible to include entitlement to TDIU. See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  Therefore, the issue of entitlement to TDIU is also in appellate status.

The issues on appeal arise from a December 2003 claim for service connection for an acquired psychiatric disorder, which was granted by the RO in June 2005 with a 10 percent disability rating, effective December 18, 2003 (the date of his claim).  After the Veteran filed a timely notice of disagreement, the RO increased his disability rating to 20 percent in October 2006.  The Board further increased his disability rating to 30 percent in August 2007.

The Veteran appealed the Board's August 2007 decision to the Court of Appeals for Veterans Claims (Court) which, in March 2008, vacated the Board's decision to the extent that it denied entitlement to a rating in excess of 30 percent.  In remanding the decision for additional development, the Court stated that the Board failed to adequately discuss the Veteran's Global Assessment of Functioning (GAF) scores and did not make any determinations as to whether staged ratings were appropriate.  

After remanding the claim to the RO in August 2008 for additional development, the Board issued a decision in June 2010 decision, where it determined that a 50 percent rating was warranted for the period on appeal prior to December 15, 2008, but denied entitlement to a rating in excess of 70 percent since that time.  The Board also granted entitlement to TDIU, effective December 15, 2008.  

In a June 2011 Order, the Court again vacated the Board's decision to the extent that it denied entitlement to TDIU and a rating in excess of 50 percent for PTSD prior to December 15, 2008.  In vacating the Board's decision, the Court stated that the Board failed to complete the instructions of the August 2007 Order and that it failed to consider entitlement to TDIU prior to December 15, 2008.  

In accordance with the Court's instructions, the issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

For the period prior to December 15, 2008, the Veteran's PTSD has been characterized by irritability, nightmares and insomnia; obsessional rituals, impaired impulse control, near-continuous panic or depression affecting ability to function independently, spatial disorientation, illogical or obscure speech, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances, and an inability to establish and maintain effective relationships has not been shown to the point where a higher rating is warranted.



CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent prior to December 15, 2008 for an acquired psychiatric disorder, diagnosed as PTSD and depression, have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.130, Diagnostic Code (DC) 9411 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Here, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 556 U.S. 396 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  

Rather, the Veteran's claim arises from his disagreement with the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained the Veteran's service treatment records and VA outpatient treatment records.  Further, the Veteran submitted statements in support of his claim.  

In addition to the above treatment records, the RO has also acquired the treatment records submitted in conjunction with a claim for benefits with the Social Security Administration (SSA).  While the Board recognizes that these records have not been reviewed by the RO, this is no prejudice to the Veteran.  Cf. 38 C.F.R. § 20.1304(c) (2012).  Notably, the SSA records cover a period of time since December 1998 and therefore are outside the period on appeal.  As such, they are not relevant to the claims to the extent they are being adjudicated, and they may be considered without RO review of these records.  See also Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

Next, VA examinations with respect to the issue on appeal were also obtained in May 2005, September 2006 and December 2008.  38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to provide a VA examination or, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, the Board finds that the VA examinations obtained in this case is more than adequate, they are predicated on a full understanding of the Veteran's medical history, and provide a sufficient evidentiary basis for the claim to be adjudicated.  

Next, the Veteran was afforded a hearing before the undersigned Veterans Law Judge in April 2007.  This hearing complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), which consist of (1) fully explaining the issue and (2) suggesting the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Notably, the Veteran was specifically asked about the nature and extent of his psychiatric symptoms and, therefore, the duties of 38 C.F.R. § 3.103(c)(2) have been met. 

Finally, this appeal was remanded in August 2008 for further development, and the Board is now satisfied there was substantial compliance with this Remand. Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999). Specifically, the RO was instructed to acquire additional treatment records since October 2005 and afford the Veteran a new VA examination.   

In response to this Remand, the Veteran was provided a new VA examination in December 2008 which the Board finds adequate for adjudication purposes, and the RO also acquired additional VA treatment records.  After the completion of that development, the claim was readjudicated and the Veteran was sent a supplemental statement of the case in February 2009. Accordingly, the Board finds substantial compliance with this Remand.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity. Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2012).  Separate diagnostic codes identify the various disabilities. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2012).

However, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2012).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2012).

In cases where the Veteran's claim arises from a disagreement with the initial evaluation following the grant of service connection, the Board shall consider the entire period of claim to see if the evidence warrants the assignment of different ratings for different periods of time during these claims a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran has disagreed with the initial rating assigned for his service-connected psychiatric disorder, which has been diagnosed most typically as PTSD.  Although he has experienced other related symptoms such as depression, these symptoms may be considered collectively evaluation purposes.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009); but see Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009).  

Psychiatric disorders are evaluated through the application symptoms to a general rating formula that addresses essentially all psychiatric disorders.  Since the Veteran's claim has been reviewed on a number of occasions, the only remaining aspect of the claim is entitlement to a rating in excess of 50 percent for the period prior to December 15, 2008.  Under this formula, in order to be entitled to the next-higher 70 percent rating, the evidence must show occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to symptoms such as: 
* suicidal ideation; 
* obsessional rituals which interfere with routine activities; 
* impaired impulse control (such as unprovoked irritability with periods of violence); 
* near-continuous panic or depression affecting ability to function independently, appropriately and effectively; 
* spatial disorientation; 
* speech intermittently illogical, obscure, or irrelevant;
* neglect of personal appearance and hygiene; 
* difficulty in adapting to stressful circumstances (including work or a work-like setting); and 
* inability to establish and maintain effective relationships. 
See 38 C.F.R. § 4.130, DC 9411.

After a review of the pertinent evidence, the Board determines that a rating in excess of 50 percent is not warranted prior to December 15, 2008.  As an initial matter, the evidence does not indicate the existence of physical manifestations such as suicidal ideation, obsessional rituals which interfere with routine activities, intermittently illogical speech, near-continuous panic or depression, impaired impulse control, spatial disorientation, neglect of personal appearance and hygiene, or any other similar types of symptoms.  

Of course, this does not mean that the Veteran has shown no observable symptoms.  To the contrary, in October 2003 for example, he stated that he experienced nightmares and had intrusive thoughts about Vietnam.  When asked about the incident, he would become tearful and flushed, and would decline to discuss it.  At a mental health evaluation in June 2004, he stated that he slept only about 4-5 hours per night and had difficulty concentrating, although he denied any suicidal or homicidal ideation.  In a July 2004 mental health evaluation, he still ruminated on his Vietnam experiences and, in August 2004, he exhibited a euthymic mood.  

However, in the Board's view, these mental health evaluations do not indicate symptoms that are as severe as those contemplated by the rating criteria.  When viewing the physical manifestations contemplated by the rating formula, such as suicidal ideation, obsessional rituals, significant impaired impulse control, near-continuous panic or depression affecting ability to function independently, appropriately and effectively, spatial disorientation or intermittent speech or neglect of personal appearance and hygiene, the physical symptoms the Veteran displays are not of this severity.  

Such physical manifestations were also not observed at his more formal evaluations.  For example, at a mental health evaluation in November 2004, the Veteran stated that he had "increasing irritability" and had been feeling depressed.  He also complained of continued nightmares and some hypervigilance.   However, many observable psychiatric symptoms were not observed.  For example, his appearance and speech were normal.  His thought process and associations were also all normal, and there were no abnormalities in his insight and judgment.  While he did display signs of depression, there was no indication at that time that these signs were so severe as to limit his ability to function.  

The Veteran also did not exhibit many objective symptoms at his VA examination in May 2005.  For example, while he appeared "hostile" and "possibly lacking in trust," he became more conversant as the examination progressed.   Moreover, his speech was observed to be "logical and related, with no indication of hallucinations, delusions, or formal thought disorder."  No obsessive or compulsive behavior was noted, and there was no flight of ideas or loosening of associations.  Additionally, he was fully oriented with adequate memory and concentration.  Although his insomnia was deemed "significant," the overall array of objective symptoms does not rise to a level such that a 70 percent rating would be warranted.  

When the Veteran underwent a second VA examination in September 2006, objective psychiatric symptoms were again substantially absent.  On this occasion, he stated that he had not been receiving psychiatric treatment since May 2005, and was not taking any psychiatric medications.  He stated that he sees things often that reminds him of his service in Vietnam and is very irritable.  He has experienced crying spells, but denied any suicidal ideation.  

Upon examination, the Veteran was observed to be "uncomfortable, fidgety and restless."  However, his speech was observed to be logical and related, with no indication of hallucinations, delusions or formal thought disorder.  Also, no obsessions or compulsions were observed.  There was no flight of ideas, or loosening of associations, and he was fully oriented, with adequate memory and concentration.  

In addition to the symptoms observed at these VA examinations and mental health evaluations, the record also contains a statement from July 2005 where the Veteran stated that he has "frequent panic attacks," short and long term memory loss, difficulty concentrating, ruminations on his experiences in Vietnam, difficulty sleeping and episodes of disorientation.  

The clinical evidence corroborates the Veteran complaints of insomnia and some relatively constant rumination.  However, his assertions of panic attacks, memory loss and disorientation were not observed by any of his evaluating psychiatry professionals.  Moreover, he almost never mentioned them on those occasions.  The fact that his statements to VA are inconsistent with what he said to VA examiners drastically reduces the probative value of these statements.  

Therefore, the Board finds that the Veteran does not exhibit objective symptomatology that would be sufficient to warrant a rating in excess of 50 percent.   Indeed, many of these objective symptoms, to include suicidal ideation, obsessional rituals, significant impaired impulse control, near-continuous panic or depression affecting ability to function independently, appropriately and effectively, spatial disorientation or intermittent speech or neglect of personal appearance and hygiene have substantially not been shown at all.

Next, although the general rating formula provides specific examples of symptoms that may result from various acquired psychiatric disorders, the Board emphasizes that its analysis should not be limited to only these symptoms, but should also consider any other relevant criteria outside of the rating code in order to determine the level of occupational and social impairment.  Mauerhan v. Principi, 16 Vet. App. 436, 444 (2002).  As such, the Board has also considered the extent to which there are other indications of occupational and social impairment, such as difficulty in adapting to stressful circumstances or the inability to establish and maintain effective relationships that may cause deficiencies in most areas, to include social and occupational inadaptability.  

In this regard, it is clear that the Veteran's psychiatric disorder is most prominent in terms of his personal interactions with others.  Nevertheless, the evidence does not indicate that a rating in excess of 50 percent is warranted on these types of symptoms.  For example, at his June 2004 mental health evaluation, he stated that he experienced difficulty sleeping.  While he worked with a power company until he was laid off, he was able to secure new employment at that time.  At that point, he had been married for 37 years, and he appears to appreciate his wife very much.  He also has two children and six grandchildren and, although he stated that he is quiet around them, he nevertheless has a good relationship with them.   

At his VA examination in May 2005, the Veteran stated that he did not get along with others and "generally did not like people."  He also denied meeting new people, and that he had not taken trips in recent years.  He stated that he spent most evenings at home, and he becomes irritated by the TV news coverage.  He also complained of nightmares and intrusive thoughts, and tended to "space off" during his noon lunch breaks.  He is able to work in a secluded part of his plant, where he has only one coworker.  This presents him from working in groups.  

However, based on his symptoms observed at his June 2004 mental health evaluation, his social functioning has remained at least somewhat intact and, despite his social irritability and dislike of groups, his home life is remarkably stable.  For example, even though he characterized himself as a "hermit," he has been married for 37 years and lived in his current house for 27 years, where he takes care of "normal homeowner duties" and repairing things.  He also stated that he has a positive relationship with his children.   Moreover, while he stated that he does not participate in many things that he likes to do, such as fishing, he acknowledged that this was at least in part due to financial circumstances.  In the Board's view, the VA examiner best summarized his social functioning when noting that, despite the fact that the Veteran was "somewhat limited with regard to the types of employment he could manage," he had worked steadily with same employer for 23 years and has had a stable marriage and had generally managed "fairly well in life in many areas."  

At his second VA examination in September 2006, the Veteran stated that he was still at his new job, which consisted primarily of working in a warehouse and operating a forklift.  However, he did not like his new work situation and that he felt "flustered because he was expected to know what to do without being told."  He still lives in the same house and lives with his spouse, but has a history of heavy drinking.   

The Veteran stated that he goes to the grocery store, although he is uncomfortable there, because there were too many people there.  Although he denied having any friends, he did mention that he had one close friend who passed away a year earlier. He also denied any other hobbies and interests.  While he complained of how his grandchildren used to be "noisy and annoying," it appears to have improved.  In fact, he stated that he enjoyed visits by his family. 

Regarding his employment, the Veteran stated that his major problem is irritability and that he particularly dislikes having people boss him around, especially from coworkers who are not his supervisor.  He also does not like people standing behind him, as it startles him.  However, he is not completely isolated.  In fact, he has at least one co-worker who helpfully reminds him to "slow down" and take things easier, which the Veteran stated that he appreciated.  Overall, the VA examiner stated that the Veteran's PTSD has gotten only "a little worse."  

At his hearing before the Board in April 2007, the Veteran stated that his most recent job did not go well, as there was a lot of stress and would cause him panic attacks.  It is unclear whether his "panic attacks" are the type contemplated by the rating criteria, as they were not clinically observed.  In any event, it appears that such symptoms had improved after he moved to a different role where his duties were written out for him.  It also appears that he handled these responsibilities better.  He also stated that he does not associate with anybody, and does not like going out to socialize or shop at the grocery store.  Still, he acknowledged that he had a "wonderful wife" who helps him, and he does socialize with his children and grandchildren.  

Overall, the Board acknowledges that the Veteran does have some social impairment.   However, despite this level of impairment, he appears able to function at least to an adequate degree.  While he does experience stress at work, it did appear that he found particular tasks that he could handle up to the point where he left this job in September 2008.  Moreover, even though he does not have many friends, the Board is persuaded by the fact that he has a very stable marriage and family which weighs against a finding that his social functioning is so impaired as to warrant a rating in excess of 50 percent prior to December 15, 2008.   

The Board has also considered the Veteran's Global Assessment of Functioning (GAF) score.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV)).

A GAF of 51-60 reflects "moderate" symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or "moderate" difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers), while a GAF of 41-50 would indicate "serious" symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

In this case, the Board notes that the Veteran's GAF scores have varied widely.  For example, in June and November 2004, his GAF scores were 50 and 40, respectively.  However, during mental health evaluations in between (specifically in July and August 2004) his GAF was 60.  Moreover, in the two VA examinations that the Veteran has undergone since 2004, his GAF scores were 60 (in May 2005) and 55 (in September 2006).  

The Board notes at the outset that, contrary the Veteran's assertions that his psychiatric disorder has worsened over time, some of his highest GAF scores are more recent than his lowest ones.  It should also be pointed point out that GAF scores are not dispositive, given the fact that different evaluating psychiatrists may apply the GAF scale differently.  Rather, the claim must be considered based on the totality of the totality of the evidence.  See Mauerhan, 16 Vet. App. at 436.  Accordingly, the fact that he had GAF scores of 40-50 on two single occasions does not mean that "serious" symptoms have been present throughout.  

Additionally, while GAF scores are helpful in identifying how severe on a given spectrum the Veteran's psychiatric disability is, it is not a substitute for the actual symptoms observed by medical examiners.  Here, the Board finds that GAF scores of 40 and 50 are too low, based on the symptoms the Veteran displayed.  While the Veteran has some social impairment, there has not been evidence that he was unable to keep a job prior to December 15, 2008, and the mere fact that he was unemployed does not necessarily indicate that he is unemployable.  Moreover, while he has few friends, his family appears strong.  Conversely, it is also likely that a GAF of 60 is also probably too high when compared to his displayed symptoms.  

As such, the totality of the evidence indicates that the Veteran's symptoms are best classified in a GAF range of 51-60.  However, the Board does not conclude that symptoms comparable to a GAF of 51-60 are consistent with a rating in excess of 50 percent.  

In addition to the clinical observations, the Board has also considered the Veteran's statements that his psychiatric symptoms are worse than the 50 percent rating he currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility. The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  The Board has discussed many of these statements above.  However, he is not in any event competent to identify what his disability rating should be according to the appropriate diagnostic code.

On the other hand, such competent evidence concerning the nature and extent of the Veteran's psychiatric disorder has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations. The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.

The Board also finds that a referral for an extraschedular evaluation, which is a component of a claim for an increased rating, is not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  In this regard, the Court of Appeals for Veteran's Claims has clarified the analytical steps necessary to determine whether referral for such consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.

In this case, the evidence does not indicate that the Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically, the symptoms related to his psychiatric disability were applied to the applicable rating criteria, general counsel opinions, and case law.  Although the diagnostic code in this case allows for higher ratings, the Board fully explained why the higher ratings were not warranted. 

Therefore, given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  Moreover, although the Board has determined that a remand is necessary to properly evaluate the issue of entitlement to TDIU, this does not affect whether or not an extraschedular rating is warranted, as the Board has determined that the schedular criteria were adequate to adjudicate the claim.  

In conclusion, the Board concludes that a rating in excess of 50 percent for the period prior to December 15, 2008 is not warranted.  Therefore, the benefit of the doubt rule is not applicable and the appeal is denied.  


ORDER

An initial rating in excess of 50 percent prior to December 15, 2008 for an acquired psychiatric disorder, diagnosed as PTSD and depression, is denied.



REMAND

In a June 2010 decision, the Board granted a total disability rating based on individual unemployability, effective December 15, 2008.  At the time, of that decision, it was unclear precisely when the Veteran became unemployed.  However, according to the Veteran's SSA records, which were not part of the claims file in June 2010, he left his employment on September 15, 2008.  Obviously, the Veteran is ineligible for a TDIU rating prior to September 15, 2008, as he was engaged in gainful employment.  However, VA is nevertheless obligated to determine whether TDIU is warranted for the period from September 15 to December 15, 2008.  

The Board is unable to address this issue in the first instance.  In general, a total disability rating for compensation purposes may be assigned on the basis of individual unemployability: that is, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities. 38 C.F.R. § 4.16(a). In such an instance, if there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more. Id.

If a Veteran fails to meet the threshold minimum percentage standards enunciated in 38 C.F.R. § 4.16(a), rating boards should refer to the Director of Compensation and Pension Service (C&P) for extra-schedular consideration all cases where the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability. 38 C.F.R. § 4.16(b).  See also Fanning v. Brown, 4 Vet. App. 225 (1993).

In this case, for the period prior to December 15, 2008, the Veteran was service-connected for an acquired psychiatric disorder (with a 50 percent disability rating), tinnitus (10 percent) and bilateral hearing loss (0 percent).  His total disability rating was only 60 percent.  Therefore, as he did not meet the schedular criteria the claim must be remanded in order for the RO to refer the claim to C&P for extra-schedular consideration.

Accordingly, the case is REMANDED for the following action:

1. Acquire any treatment records that may be available from the VA Medical Center in Omaha, Nebraska, Minneapolis, Minnesota, Des Moines, Iowa, or from any other VA clinic since January 2011.  If the Veteran has undergone any private treatment for his service connected disabilities, and the records of such treatment have not been associated with the claims file, such records should also be acquired after obtaining his authorization.

2. Thereafter, the RO should refer the matter to the Director of Compensation and Pension for a determination as to whether the Veteran is entitled to a TDIU rating on an extraschedular basis in accordance with the provisions of 38 C.F.R. § 4.16(b).

After this development is completed, in addition to any other development it deems necessary, the RO should readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran should be furnished an appropriate SSOC and provided opportunity to respond. Then, return the case to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


